Citation Nr: 0021440	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for retropatellar pain 
syndrome of the left knee currently rated 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1990.
 
This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination of June 1994, by the Washington, D.C., 
Regional Office (RO) which denied an increased rating for 
retropatellar pain syndrome of the left knee, then rated as 
10 percent disabling.

The Board remanded this case in August 1996 for further 
development.  Subsequently, in a September 1998 decision, the 
RO assigned a 20 percent rating for retropatellar pain 
syndrome of the left knee based on the evidence of record.  
Nevertheless, as a rating in excess of 20 percent is possible 
for this disorder pursuant to governing regulations, the case 
has returned for appellate review.


FINDING OF FACT

The veteran's retropatellar pain syndrome of the left knee is 
not productive of severe instability, limitation of flexion 
to 30 degrees, or limitation of extension to 15 degrees, but 
it has been productive of pain, weakness, and fatigue on use.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
retropatellar pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required in order to comply with 
38 U.S.C.A. § 5107(a).  



Factual background

According to a March 1994 VA fee basis examination report, 
the veteran complained of periodic swelling, a feeling of 
permanent instability, and constant pain in his left knee.  
Prolonged kneeling, squatting, navigating stairs, and 
standing caused more pain.  He took pain relief medication 
(Ibuprofen) as needed.  Physical examination revealed that 
the left knee's range of motion was normal.  The medial and 
lateral articular spaces were not painful to pressure and the 
ligaments were stable.  The examiner noted retropatellar 
crepitation while displacing the patella on the sliding base.  
X-ray findings of the left knee were negative for 
degenerative changes and there was no significant sign of 
patellar chondropathy.  The examiner diagnosed chondromalacia 
of the left femuro-patellar joint.

In June 1998, the veteran was afforded a VA fee basis 
examination.  By history, the examiner noted that the veteran 
complained of gradually increasing left knee problems since 
1984 because he had to favor his service-connected right knee 
disorder when ambulating.  The examiner further noted that 
the veteran was taking 400 - 800 milligrams of Ibuprofen.  
The examiner reported that the veteran was employed by a 
military support company.  Essentially, his primary duty was 
installing special instruments on military tanks.  His job 
required him to stand; climb in and jump off of the tanks, 
carrying equipment that sometimes weighed up to 95 pounds.  
The veteran reported that his working speed was markedly 
limited by his bilateral knee problems.  Physical examination 
revealed that the contour of the left knee was normal with no 
synovial effusion and full ranges of motion.  The medial 
articular line was somewhat tender on pressure and all the 
ligaments were firm.  There was significant patellar 
crepitation while moving the patella on the sliding base and 
the medial rotary movements were painful.  The left knee's 
active extension/flexion was from 0 to 135 degrees; and the 
passive extension/flexion was 0 to 135 degrees.  The examiner 
specifically noted that there was pain on use, along with 
weakness and fatigability of the left knee from 0 to 135 
degrees.  The x-ray findings revealed no unremarkable bone 
structures, no evidence of osteoarthritis, and a patella 
within normal limits.  Based on the foregoing, the examiner 
diagnosed patello-femoral pain syndrome of the left knee. 

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In this case, the appellant's left knee disability has been 
evaluated by analogy under the provisions of Diagnostic Code 
5257 of the rating schedule.  38 C.F.R. § 4.71a.  The 20 
percent rating under Diagnostic Code 5257 contemplates 
moderate recurrent subluxation (dislocation) or lateral 
instability and the 30 percent rating requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  In 
this case, however, there is no evidence that the left knee 
has been disabled due to either recurrent subluxation or 
lateral instability.  For example, the results of the March 
1994 and June 1998 VA fee basis examination reports indicate 
that the appellant's left knee showed no instability.  
Likewise, the x-ray results associated with these 
examinations were negative for left knee pathology.  The VA 
outpatient treatment records showed nothing different. As 
such, a rating in excess of 20 percent under Diagnostic Code 
5257 is not warranted.

Rather, the Board finds that the appellant's retropatellar 
pain syndrome of the left knee appears to be more analogous 
to a limitation of motion as contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic 
Code 5260, a 20 percent evaluation is available where flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
available where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5261 a 20 percent evaluation 
is available for extension of a leg limited to 15 degrees, 
and a 20 percent evaluation is available for extension of a 
leg limited to 20 degrees.  Id.  In this case, however, given 
that the evidence of record shows that the appellant had left 
knee flexion in excess of 45 degrees, and extension to 0 
degrees a compensable rating is not warranted under either 
code.

Governing VA regulations stipulate, however, that functional 
impairment is to be considered in assessing the severity of 
an orthopedic disability such as the appellant's left knee 
disorder. See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that regard, the Board 
notes the appellant's subjective complaints of persistent 
left knee pain are buttressed by the June 1998 examiner's 
finding of pain, weakness, and fatigability on use; 
nevertheless, the regulations also require that functional 
impairment be "supported by adequate pathology," 38 C.F.R. § 
4.40.  As a result, while there is objective evidence of pain 
due to chondromalacia patella it is not to the degree to 
warrant a rating in excess of 20 percent.  For example, 
despite the described left knee pain, weakness, and 
fatigability, the veteran still had extension/flexion from 0 
to 135 degrees.  Therefore, the Board concludes that a rating 
in excess of 20 percent is not warranted under Diagnostic 
Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  

Further, there is no evidence of ankylosis for consideration 
of Diagnostic Code 5256.

The Board notes that, because the veteran's knee disorder has 
not been shown by x-ray evidence to involve degenerative 
changes, the issue of a separate rating for arthritis need 
not be addressed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1999); see also VAOGCPREC 23-97 (July 1, 1997).

Upon review of the evidence, the Board finds that evidence, 
particularly the results of the June 1998 examination, 
clearly shows that a rating in excess of 20 percent for 
retropatellar pain syndrome is not warranted.  Therefore, the 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
retropatellar pain syndrome of the left knee is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

